ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 11/28/2021, in pages 6-7, with respect to Claims 1 and 10 have been fully considered and are persuasive.  
Amendment to Claim 1 overcomes 112(b) rejection. 
Amendment to claims 1 and 10 overcomes 103 rejections.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “moving within radio communication distance of a mobile calibrator, the mobile calibrator comprising a platform for carrying calibrator hardware, the calibrator hardware comprising at least a controller, a signal generator, a datalink, a global navigation satellite system (GNSS) receiver, and associated antennas; wherein the data link comprises data communications hardware separate from the signal generator, the datalink configured to transmit location data of the mobile calibrator to the vehicle and to receive control data from the vehicle that controls calibration frequency signal transmissions provided by the mobile calibrator, and the signal generator configured to communicate calibration frequency signals; wherein the mobile calibrator is autonomous, being controlled by the control data via the datalink; delivering a request to initiate the calibration process to the calibrator via the datalink; moving the vehicle to a first position on a circle; receiving calibration signals via the signal generator and geolocation data via the datalink from the calibrator”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “a mobile calibrator comprising a platform for carrying calibrator hardware, the calibrator hardware comprising at least a controller, a signal generator, a datalink, a global navigation satellite system (GNSS) receiver, and associated antennas; wherein the data link comprises data communications hardware separate from the signal generator, the datalink configured to transmit location data of the mobile calibrator to the vehicle and to receive control data from the vehicle that controls calibration frequency signal transmissions provided by the mobile calibrator, and the signal generator configured to communicate calibration frequency signals: wherein the mobile calibrator is autonomous, being controlled by the control data via the datalink; a calibration process on-board the vehicle  comprising at least a controller, a signal generator, a datalink, a global navigation satellite system (GNSS) receiver, and associated antennas; wherein the calibration process receives location data from the mobile calibrator via the datalink, the location data representing the location of the mobile calibrator and delivers control signals to the mobile calibration via the same datalink”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 11-14 depends ultimately from allowable, independent claim 10, so each of dependent claims 11-14 is allowable for, at least, the reasons for which independent claim 10 is allowable. 
The closest prior art is found to be:
Yehudaie (US 2006/0238413 A1) which discloses direction finding and more particularly to a method and a system for calibrating a radio direction finder (paragraph 1); calibration system 30, calibration receiver 32 (Figure  1); the antennas are carried by a mobile platform, such an aircraft or ship (paragraph 3); a relative motion in a circle manner (clockwise or counterclockwise) of the calibration receiver 32 is provided with respect to the calibration transmitter 31 at a predetermined distance from each other, but within the operational rage of the calibration receiver 32…the communication signals intercepted by the calibration receiver 32 should have such magnitude in order to meet the required signal-to-noise condition (paragraph 85); the calibration transmitter 31 and the calibration receiver 32, each can be arranged either at terrestrial or non-terrestrial calibration stations which, in turn, can be either mobile or stationary (paragraph 65); the calibration transmitter includes a transmitting antenna, a transmitter synchronization module, a frequency signal generator coupled to the transmitting ; synchronization source 22 (paragraph 64, Fig 1); the receiver and the calibration transmitter are synchronized in time by using a common synchronization source, GPS (Global Positioning System) (paragraph 12); antennas are carried by a mobile platform (paragraph 3); the transmitter synchronization module 313 is coupled to the synchronization source 33…the frequency signal generator 312 is configured for generating frequency signals corresponding to a list of predetermined frequencies f.sub.1, f.sub.2, ..fn…the controller unit 314 is configured to receive the clock signal from the transmitter synchronization module 313 and produce controller signals required for triggering operation of the frequency signal generator 312 for generating frequency signals sequentially from the list of the predetermined frequencies. When required, the calibration transmitter 31 can further include an RF amplifier 315 coupled to the transmitting antenna 311 and the frequency signal generator 312, and configured for amplifying the frequency signals produced by the signal generator 312, and relaying the amplified frequency signals to the transmitting antenna 311 (paragraph 69);  15conventional calibration of an airborne radio direction finder can involve the flying of a surveillance aircraft 11 in a horizontal plane in a circular manner so that the aircraft turned 360 degree in azimuth (paragraph 5); the antennas 323 are dispersed along the surface of the measurement target platform, and configured to receive radio frequency electromagnetic transmission from the calibration transmitter 31 (para 72); the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS (paragraph 76); provide to the DFS 321 in the form of communication signals representing a sequence  (paragraph 72); depression angles theta determined; par 24: angles are determined (paragraph 5-6); Navigation data as reported by a navigation system of the target platform at the time of the intercepting the frequency signal, such as: Latitude, Longitude, Altitude, Pitch, Roll and heading (paragraph 95); the operation of the calibration transmitter 31 and the calibration receiver 32 are synchronized in time by using the GPS… employs a common clock signal for synchronization dwell time ranges at the calibration transmitter and receiver ends; par 5-6: the calibration transmitter 12 is capable of transmitting electromagnetic signals in a predetermined frequency range while the aircraft moves in the manner that all required azimuth angles 
    PNG
    media_image1.png
    13
    17
    media_image1.png
    Greyscale
 and depression angles…as a result of the calibration process, a set of calibration tables is formed establishing a relationship between amplitude and/or phase differences between signals received by the antennas, frequencies 
    PNG
    media_image2.png
    18
    78
    media_image2.png
    Greyscale
, azimuth angles 
    PNG
    media_image3.png
    16
    87
    media_image3.png
    Greyscale
and depression angles 
    PNG
    media_image4.png
    21
    81
    media_image4.png
    Greyscale
; where n is the number of the measurement frequencies, m and k are the numbers of the selected azimuth and depression angles, respectively, at which the measurements are carried out (paragraph 76); the data, can be collected during each collection circle of the vehicle (paragraph 7); the DFS 321 can relay the SD to a host computer for on-line monitoring, analyzing and building calibration tables. When required, the data can be stored in a memory device for a further off-line analyzing and generating the calibration tables ((para 96).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648